Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-6, 8-19 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claims 1, 8, 15 to further limit and distinguish over the prior art of record to place the application in condition for allowance.	
Regarding amended Claim 1, closest prior art of record considered Lee et al. (US 2008/0212247) discloses a circuit configured to detect faults (Figures 1-6), the circuit comprising: 
a conditioning circuit (comprising 430/R, R1- R4, Figure 5) configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor by voltage dividing a gate voltage signal indicating the gate voltage (gate voltage from B producing a conditioned gate voltage signal power transistor to 530 via R3, R4, Figures 4-5, Paragraph 33, “A gate signal from the terminal "B", divided via third and fourth resistors R3 and R4, may also be input to a non-inverting terminal (+) of the second comparator 513”); 
a first fault status circuit (comprising 512, Figures 4-5) configured to produce a first fault indication (output of 512, Figure 5, Figure 2, Paragraph 28) by 
performing a comparison of the conditioned gate voltage signal to a first fault reference voltage (comprising comparator 512, Figure 5, conditioned gate voltage at B to the positive input and a first reference voltage/gate voltage signal at A via resistor divider R1, R2 coupled to a negative input of 512, Figure 5, Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4…”), and
asserting the first fault indication in response to the comparison indicating that the conditioned gate voltage signal is greater than the first fault reference voltage (first reference voltage VGE, Figures 2-3, Figure 5,  Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4… when the gate voltage at the terminal "B" is higher than the divided gate voltage of the terminal "A", the input signal to the S input terminal of the SR latch 511 can change from low to high and the SR latch 511 outputs a high signal through the Q output terminal”) during a first interval that begins at an assertion of an input signal (interval beginning at t1 at an assertion of gate voltage/input signal VGE, Figures 2-3); and
a fault signaling circuit (comprising 515, 511, 516, Figure 5) configured to produce a fault signal by 
determining a second interval having a pre-determined duration and starting at a de-assertion of the input signal (predetermined duration of input signal A at logic low, inverse of A/logic high at R input of 511, Figure 5, Paragraph 35),
asserting the fault signal in response to the first fault indication being asserted  outside the second interval (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”), and 
by resetting the fault signal during the second interval (signal at R input resets output Q, Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high and outputs a low signal if the input signal to the S input terminal is low…”), 
wherein assertion of the input signal indicates that the power transistor is to be turned on, and de-assertion of the input signal indicates that the power transistor is to be turned off (Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516.  This resets the SR latch 511 to output a low signal through the Q output terminal.  …...  When the IGBT 400 is on, the gate signal at the terminal "A" is high so that a low signal is input to the R input terminal of the SR latch 511 through the inverter 516.  Accordingly, when the IGBT 400 is on, the output signal from the Q output terminal of the SR latch 511 depends on the input signal to the S input terminal of the SR latch 511”).
Lee does not specifically disclose low-pass filtering a result of a buffering of the voltage-divided gate voltage signal and the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor.
Kumar et al. (US 2018/0234088) discloses a circuit configured to detect faults (Figures 1-5), the circuit comprising a conditioning circuit configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor (comprising part of 131 to output signal at pin 7 to provide gate voltage to the gate of power transistor 132, Figure 1b);
 a first fault status circuit (comprising 240, Figures 1b, 1c, 3b, 3c), for asserting a first fault indication in response to a comparison indicating that the conditioned gate voltage signal is greater than a first fault reference voltage (comprising comparator 289 in 240 providing a fault signal output/logic high at pin 3 when gate signal at pin 7 is greater than a first fault reference voltage, reference, Figures 1c, 3c), wherein the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor (Figure 3b, Paragraph 36, “…the reference value at the comparator 289 may be 12V and the miller plateau region may occur at 11V. The output of the comparator 289 may be digital low (“0”) for a gate voltage at pin 7 lower than 12V. However, when the voltage at pin 7 is higher than the reference signal, the comparator 289 may signal digital high (“1”) at wire 286…”).
Hiyama (US 9,013,850) discloses a circuit (Figure 4) comprising an IGBT transistor (1, Figure 4), an overcurrent protection circuit (comprising 32, Figure 4), and a conditioning circuit (comprising 41, 42, 51, Figure 4), wherein the conditioning circuit comprises a resistor divider (R1, R2, Figure 4) and a low pass filter (51, Figure 4). 
Khandelwal et al. (US 2015/0171932) discloses a circuit (Figure 4) comprising a voltage sensing circuit including a resistor divider (comprising R1, R2), buffer (412) and a low pass filter (comprising 420, 422) in series to output a conditioned sensed voltage to a comparator (sensed voltage at input 7 of comparator 424). Khandelwal differs as the sensed signal is a wireless signal/tank waveform, not a gate voltage signal. 
Combination of Lee, Kumar, Hiyama and Khandelwal, alone or in combination does not disclose low-pass filtering a result of a buffering of the voltage-divided gate voltage signal, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-6 depend from Claim 1.
Regarding amended Claim 8, Lee discloses a circuit configured to detect faults (Figures 1-6), the circuit comprising: 
a gate voltage signal input (input to 510, Figures 4-5) configured to receive a gate voltage signal indicating a gate voltage of a power transistor (510 receives input A, B indicating a gate voltage of IGBT 400, Figures 4-5); 
an input signal input (input to 516, 510, Figures 4-5) configured to receive an input signal used to control the gate voltage of the power transistor (Figures 4-5); 
a conditioning circuit (comprising 430/R, R1- R4, Figure 5) configured to produce a conditioned gate voltage signal according to a gate voltage signal by voltage dividing a gate voltage signal indicating the gate voltage (gate voltage from B producing a conditioned gate voltage signal power transistor to 530 via R3, R4, Figures 4-5, Paragraph 33, “A gate signal from the terminal "B", divided via third and fourth resistors R3 and R4, may also be input to a non-inverting terminal (+) of the second comparator 513”); 
a first fault status circuit (comprising 512, Figures 4-5) configured to produce a first fault indication (output of 512, Figure 5, Figure 2, Paragraph 28) according to the input signal and the conditioned gate voltage signal (first reference voltage VGE, Io, Figures 2-3, Figure 5,  Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4… when the gate voltage at the terminal "B" is higher than the divided gate voltage of the terminal "A", the input signal to the S input terminal of the SR latch 511 can change from low to high and the SR latch 511 outputs a high signal through the Q output terminal”), the first fault indication indicating an over-current fault, a hard switching fault, or both (Figure 2, Paragraph 28, “…while the gate voltage Vge is not constant under the short-circuit fault condition as denoted by a dashed line…”, Paragraph 33, “…The first comparator 512 is capable of detecting a short-circuit fault”), 
the first fault status circuit comprising: a comparator having a positive input coupled to the conditioned gate voltage signal and a negative input coupled to a first fault reference voltage (comprising comparator 512, Figure 5, conditioned gate voltage at B to the positive input and a first reference voltage/gate voltage signal at A via resistor divider R1, R2 coupled to a negative input of 512, Figure 5, Paragraph 36, “…When the IGBT is turned on, the first comparator 512 may compare the gate voltage at the terminal "B" with the divided voltage of the gate voltage of the terminal "A" during the second to fifth time intervals t1 to t4…”); and
a fault signaling circuit (comprising 515, 511, 516, Figure 5) configured to produce a fault signal by: 
generating a pulse having a duration equal to a second interval by asserting the pulse for the second interval in response to a de- assertion of the input signal (predetermined duration of input signal A at logic low, inverse of A/logic high at R input of 511, Figure 5, Paragraph 35),
de-asserting the fault signal in response to the pulse being asserted (Paragraph 35, “…When the IGBT 400 is off, the gate signal at the terminal "A" is low so that a high signal is input to the R input terminal of the SR latch 511 through the inverter 516.  This resets the SR latch 511 to output a low signal through the Q output terminal”, Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high and outputs a low signal if the input signal to the S input terminal is low…”) and 
asserting the fault signal in response to the first fault indication being asserted when the pulse is not asserted (Paragraph 36, “…The SR latch 511 outputs a high signal through the Q output terminal if the input signal to the S input terminal is high …..  Accordingly, a high signal is input to the S input terminal of the SR latch 511 when a short-circuit fault or a fault under load has occurred”).
Lee does not specifically disclose low-pass filtering a result of a buffering of the voltage-divided gate voltage signal and the first fault reference voltage being determined according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor.
Kumar discloses a circuit configured to detect faults (Figures 1-5), the circuit comprising a conditioning circuit configured to produce a conditioned gate voltage signal according to a gate voltage of a power transistor (comprising part of 131 to output signal at pin 7 to provide gate voltage to the gate of power transistor 132, Figure 1b);
 a first fault status circuit (comprising 240, Figures 1b, 1c, 3b, 3c), for asserting a first fault indication in response to a comparison indicating that the conditioned gate voltage signal is greater than a first fault reference voltage (comprising comparator 289 in 240 providing a fault signal output/logic high at pin 3 when gate signal at pin 7 is greater than a first fault reference voltage, reference, Figures 1c, 3c), wherein the first fault reference voltage being set according to a value of the conditioned gate voltage signal corresponding to a Miller voltage of the power transistor (Figure 3b, Paragraph 36, “…the reference value at the comparator 289 may be 12V and the miller plateau region may occur at 11V. The output of the comparator 289 may be digital low (“0”) for a gate voltage at pin 7 lower than 12V. However, when the voltage at pin 7 is higher than the reference signal, the comparator 289 may signal digital high (“1”) at wire 286…”).
Hiyama (US 9,013,850) discloses a circuit (Figure 4) comprising an IGBT transistor (1, Figure 4), an overcurrent protection circuit (comprising 32, Figure 4), and a conditioning circuit (comprising 41, 42, 51, Figure 4), wherein the conditioning circuit comprises a resistor divider (R1, R2, Figure 4) and a low pass filter (51, Figure 4). 
Khandelwal et al. (US 2015/0171932) discloses a circuit (Figure 4) comprising a voltage sensing circuit including a resistor divider (comprising R1, R2), buffer (412) and a low pass filter (comprising 420, 422) in series to output a conditioned sensed voltage to a comparator (sensed voltage at input 7 of comparator 424). Khandelwal differs as the sensed signal is a wireless signal/tank waveform, not a gate voltage signal. 
Combination of Lee, Kumar, Hiyama and Khandelwal, alone or in combination does not disclose low-pass filtering a result of a buffering of the voltage-divided gate voltage signal, in combination with the other recited elements of Claim 8, therefore allowable. Claims 9-14 depend from Claim 8.
Amended Claim 15 recites a method corresponding to the circuit of Claim 1, including the allowable feature of Claim 1, therefore, allowable for the same reasons as for Claim 1. Claims 16-19 depend from Claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 8/10/2022